BROSKY, Judge,
concurring:
I concur in the result reached by the majority, but would affirm the order for reasons other than those advanced in the majority opinion. I believe that the proffered testimony was rightly excluded because it lacked sufficient probative value.
I do not agree with the majority’s conclusion that this testimony should be excluded on the grounds that it deals with a subject within the experience of the jurors or that it might be confusing to them. Nor do I believe that consideration of testimony concerning this phenomenon would invite the jury to relinquish to the expert its responsibility to' determine credibility.
As the majority notes, the theory of hysterical transposition is not one with which the jurors are likely to be familiar. The proffered testimony would have explained this theory, not merely the effects of stress on perception as was the case in U. S. v. Amaral, 488 F.2d 1148 (9th Cir. 1973).
It may be as the majority states, that, “Scientific or expert testimony is especially likely to mislead the jury because of its aura of special reliability and trustworthiness.” However, such a general observation has not prevented the courts from permitting the use of very complicated expert testimony. There is no indication that the proffered testimony would have been confusing. I would add that the Amaral opinion cited by the majority did not *395include an analysis of the claim that the proffered testimony would confuse the jury.
It is the function of the jury to determine the credibility of witnesses. Commonwealth v. O’Searo, 466 Pa. 224, 352 A.2d 30 (1976). However, expert testimony is permitted as an aid to the jury when the subject matter is distinctly related to a science, skill or occupation beyond the experience of the average layman. Id., 466 Pa. at 229, 352 A.2d at 32. Unlike O’Searo, the proffered testimony in the present case concerned such subject matter. In O’Searo, the proffered testimony served only to corroborate the defendant’s story.
However, the appellant offered the testimony of the psychologist to prove only that the conditions under which hysterical transposition occur were present in this case. He was not prepared to testify that it was his opinion that the victim in the case had actually experienced this psychological phenomenon.
In Commonwealth v. Hughes, 480 Pa. 311, 389 A.2d 1081 (1978), a defendant sought to introduce the testimony of a psychiatrist to suggest to the jury that the defendant suffered from a mental disorder. In response to the query, “Did you form the opinion that the defendant suffered from a mental disorder?” The doctor replied, “I have no opinion. All I am trying to relate here is that it could have happened, not that I have an opinion whether it did or not.” The court concluded that “As the psychiatrist was unable to give any opinion of appellant’s sanity or insanity at the time of the offense, his testimony was properly stricken.” Id., 480 Pa. at 317, 389 A.2d at 1084.
As the court explained in Commonwealth v. Hamilton, 459 Pa. 304, 329 A.2d 212 (1974): *396Id., 459 Pa. at 311, 329 A.2d at 215 (citing McMahon v. Young, 442 Pa. 484, 276 A.2d at 535 (1971).
*395We have never required expert opinion to rise to the level of absolute certainty; if that were the standard, it would not be opinion, but factual knowledge. What is required is “sufficient certainty so as to make a [medical] judgment.”
*396Also citing McMahon, supra, the Hughes court explained that
... [I]t is the intent of our law that if the plaintiff’s medical expert cannot form an opinion with sufficient certainty so as to make a medical judgment, there is nothing on the record with which a jury can make a decision with sufficient certainty so as to make a legal judgment.
The proffered testimony in the present appeal, like that in Hughes, supra, lacked sufficient certainty to be helpful to the jury.